Citation Nr: 0907311	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-34 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than May 1, 2005, 
for additional compensation for dependent spouse, K.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to 
January 1959 and from March 1961 to March 1968, including 
combat service in the Republic of Vietnam, and his 
decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 letter from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that notified the Veteran that his spouse, K., 
was added to his award effective May 1, 2005.  

The Veteran presented testimony at a personal hearing in 
September 2006 at the RO before a Decision Review Officer 
(DRO).  The Veteran also presented testimony at a personal 
hearing in February 2007 before the undersigned Acting 
Veterans Law Judge.  A copy of each hearing transcript was 
attached to the claims file.

The claim was remanded in August 2007 for additional 
development.  The case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran filed a formal or informal claim in July 
2003 for additional dependent benefits for his marriage to K.

2.  After notice to the Veteran in mid-October 2004 regarding 
additional benefits available to his dependent, an informal 
claim was received for additional compensation for a 
dependent spouse, based on a claim, presumably in November 
2004, from his spouse, K., for CHAMPVA and DEA benefits.  

3.  On April 29, 2005, VA received a copy of the Veteran's 
marriage certificate which indicates he was married to K. on 
July [redacted], 2003.  

4.  On May 26, 2005, VA received a Declaration of Status of 
Dependents (VA Form 21-686c), in which the Veteran furnished 
information about his prior marriages and how terminated and 
current marriage to K.  Also received was a copy of his 
divorce decree from A. on December [redacted], 2002.  


CONCLUSION OF LAW

The criteria for an effective date of December 1, 2004, for 
payment of additional compensation for a dependent spouse, 
K., have been met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 
2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 3.401 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the duty to notify regarding the assignment of an 
effective date was not satisfied prior to a decision on the 
claim to add the Veteran's spouse, K., to his award by the 
AOJ.  The Veteran has disagreed with the effective date.  The 
Board finds that this notice error was not prejudicial to the 
appellant.  The proper subsequent VA process, in this case 
consisting of subsequent RO adjudicative actions and a VCAA 
notification letter sent on August 28, 2007, afforded the 
appellant a meaningful opportunity to participate effectively 
in the processing of his claim, and essentially cured the 
error in the timing of notice.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

Although the notice letter does not specifically address the 
effective date for adding or removing a dependent, prior to 
the adding of the dependent, K., to the Veteran's award he 
was requested to submit information on the status of 
dependents and notified as to the adjustment of his award 
based on the receipt of evidence regarding a change of his 
marital status.  Given his contentions, the Veteran has 
demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
claim.  Thus, the purpose of the notice, to ensure that he 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate the 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders; Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(holding that actual knowledge by the claimant cures defect 
in notice).  As such, the Board finds that the appellant is 
not here prejudiced as he was earlier provided with notice 
specific to his claim which he acknowledged and the essential 
fairness of the duty to notify is not compromised.

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file 
contains the Veteran's statements in support of his claim.  
Further, the Veteran testified at a hearing in September 2006 
before a DRO and in February 2007 before the undersigned 
Acting Veterans Law Judge, and a transcript of those 
proceedings has been associated with the claims folder.  
Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Veteran seeks an effective date of July [redacted], 2003, for 
additional compensation for his spouse, K., as his dependent.  
He contends that he informed the Means Office at Biloxi VA 
Medical Center of his divorce and remarriage at approximately 
the time of occurrence of his marriage to K. in July 2003.  
He assumed this information would be relayed to the RO.  He 
thought VA had K. shown as his spouse because the marriage 
license had been brought to the Means Office, K. appeared 
with him as his wife at a VA hearing in May 2004 in Jackson 
on other issues, and K. was approved for ChampVA.  At no time 
was he informed that a specific form had to be completed.  

A review of the file shows that in the Veteran's claim for 
service connection for a disability received in February 
2002, the Veteran indicated that he was married to and lived 
with A.  He submitted a copy of their marriage certificate.  
In June 2002, the RO notified the Veteran of an award of 
benefits effective in February 2002 and that his payment 
included an additional amount for his spouse.  He was to let 
the RO know right away if there was any change in his marital 
status.  

In May 2004, the Veteran signed a slip authorizing his record 
to be discussed at a hearing before a Decision Review Officer 
in the presence of the person accompanying him, namely K.R.  
At the May 2004 hearing on claims for increased benefits on 
service-connected disabilities, the witness was identified as 
Mrs. K.R.

A rating decision in September 2004 granted increased 
benefits on service-connected disabilities, entitlement to 
individual unemployability, and eligibility to Dependents' 
Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.  
The Veteran was notified in October 2004 of the decision and 
also that he should let the RO know right away if there was 
any change in his marital status.  The notice letter also 
informed the Veteran that his dependents might be eligible 
for DEA and entitled to benefits under CHAMPVA, a health 
benefits program, administered by the Health Administration 
Center in Denver, Colorado.  

Evidence in the file shows that the eligibility unit of the 
Health Administration Center requested information from the 
Jackson RO regarding the Veteran to include the date of 
marriage for the Veteran to his current spouse, the name not 
mentioned.  On December 1, 2004, apparently based on 
information in the file, the marriage date provided was 
November [redacted], 1991, which is the date of the Veteran's prior 
marriage to A.  

On April 13, 2005, in response to a request for information 
from the Education Regional Processing Office in Atlanta to 
verify eligibility for spouse based on a claim by K. for DEA 
benefits, the RO stated that the applicant, K., had not 
established a qualifying relationship to the Veteran.  The 
records still showed A. as the spouse on compensation award.  
The RO would develop to remove A. and establish K. as spouse.  

A copy of the Veteran's marriage certificate received at the 
RO in Atlanta on April 29, 2005, shows the Veteran married K. 
on July [redacted], 2003.  

In May 2005 the RO in Jackson sought clarification as to the 
Veteran's dependency status.  The RO notified the Veteran 
that a request had recently been received for Chapter 35 
benefits for his wife, K.; however, the records showed that 
he was married to A.  As he had not reported his current 
dependency status, the RO notified him that his compensation 
benefits would be reduced.   

On May 26, 2005, VA received a Declaration of Status of 
Dependents (VA Form 21-686c), in which the Veteran furnished 
information about his prior marriages and how terminated and 
current marriage to K.  Also received was a copy of his 
divorce decree from A. on December [redacted], 2002.  According to 
information in the Veteran's divorce decree from A., they had 
separated in July 2001.  

After receipt of information from the Veteran, the RO 
notified him by letters dated in July 2005 that A. was 
removed as a dependent and his benefits reduced effective 
January 1, 2003, first of the month following the month of 
divorce.  His current spouse, K., was added to his award 
effective June 1, 2005, first of the month following the 
month notification of the marriage was received because 
notice of the marriage was not received within one year of 
the marriage.

The Veteran claims that in July 2003, he and K. went to the 
Means/Enrollment office at Biloxi VA Medical Center, with a 
copy of their marriage license.  K., also a veteran, already 
had a VA ID card but received a new VA ID card necessary 
because her last name had changed because of her marriage to 
the Veteran.  They both gave information for change in the 
computer and the Means/Enrollment office said that everything 
had been taken care of and was now entered into the system.  
The Veteran claims that VA was notified of the divorce, 
received copies of the marriage license to K., and was told 
that everything was taken care of in the system.  

The Veteran testified in September 2006 that he had not 
notified the RO of his divorce from A. but had notified VA of 
his marriage to K. at the Biloxi VA Medical Center.  He and 
K. had gone to have the name on her VA card changed and were 
required to show a marriage license.  The Veteran felt that, 
when he asked was that all they had to do, he should have 
been told to inform the RO.  He was not so informed or he 
would have done it.    

The Veteran and his spouse, K.,  testified in February 2007 
that they went to the Means Office, which makes the decision 
whether one can get VA benefits as a patient or not, at the 
Biloxi VA Medical Center in July 2003 to notify of their 
recent marriage.  They were requested to provide a marriage 
certificate which they did the following week.  No one told 
them that the RO also had to be informed.  He acknowledged 
that he had received approximately six months of additional 
benefits for his previous wife, A., after the divorce.

After having carefully reviewed the evidence of record, the 
Board finds that an effective date of December 1, 2004, for 
payment of additional compensation for a dependent spouse, K. 
is warranted.  

The Veteran argues that the proper effective date for the 
award of additional compensation based on the addition of his 
dependent spouse, K., should be in July 2003 when he and K. 
reported the marriage to the Means office at the Biloxi VA 
Medical Center so that K. could receive a new card reissued 
in her married name.  The Veteran claims he provided VA with 
the information of his divorce and marriage to K. in 2003 and 
he assumed that the Means Office at the VA Medical Center 
would inform the RO.  As to the effective date of the 
additional compensation for his dependent spouse, K., the 
Veteran states he would like it to go back to the date of the 
marriage, July [redacted], 2003, as he informed VA within one year of 
the marriage.

A 30 percent evaluation entitles a veteran to receive 
additional compensation for dependents.  38 U.S.C.A. § 1115; 
38 C.F.R. § 3.4(b)(2) (2008).  The Veteran has had at least a 
30 percent evaluation since February 15, 2002.  

On May 26, 2005, the Veteran submitted VA Form 21-686c, and 
informed VA that he had divorced A. in December 2002 and 
married K. on July [redacted], 2003.  A copy of his marriage 
certificate to K. had been received on April 29, 2005.  VA 
removed A. as a dependent and reduced the Veteran's benefit 
and awarded the Veteran additional compensation for his 
spouse, K., as of May 1, 2005.

Marriage is established by one of the following types of 
evidence: a copy or abstract of the public record of 
marriage, an official service department report if the 
marriage occurred during active service, the affidavit of the 
clergyman or magistrate who officiated, the original 
certificate of marriage, an affidavit or certified statements 
by two or more witnesses to the marriage, sufficient proof of 
a common-law marriage, or other secondary evidence which 
reasonably supports a conclusion that a valid marriage 
occurred.  38 C.F.R. § 3.205(a).

An award of additional compensation on account of a dependent 
based on the establishment of a disability rating in the 
percentage evaluation specified by law for the purpose shall 
be payable from the effective date of such rating, but only 
if proof of a dependent is received within one year from the 
date of notification of such rating action.  38 U.S.C.A. § 
5110(f).  The effective date of the award of any benefit or 
any increase therein by reason of marriage or the birth or 
adoption of a child shall be the date of such event if proof 
of such event is received by the Secretary within one year 
from the date of the marriage, birth, or adoption.  38 
U.S.C.A. § 5110(n). Otherwise, the effective date for an 
award of additional benefits for a dependent shall be the 
latest of the following dates: (1) the date notice is 
received of the dependent's existence, if evidence is 
received within one year of the event or VA's request, (2) 
the date dependency arises, or (3) the effective date of the 
qualifying disability rating provided evidence of dependency 
is received within one year of notification of such rating 
action, or the date of commencement of the veteran's award.  
38 C.F.R. § 3.401(b).

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2008); see also 38 C.F.R. § 
3.155(a) (2008) (veteran can file an informal claim by 
communicating an intent to apply for one or more VA 
benefits).

VA will accept the statement of a claimant as proof of 
marriage or birth of a child for purposes of determining 
entitlement to benefits as long as the statement contains the 
month, year, and place of the event, the full name and 
relationship of the other person to the claimant, and the 
dependent's social security number.  38 C.F.R. § 3.204(a)(1).

A valid marriage may be established by various types of 
documentary evidence, to include a copy or abstract of the 
public record of marriage, or the original certificate of 
marriage.  38 C.F.R. § 3.205(a).

The Veteran claims that within a short time after his 
marriage in July 2003, he informed the Means office at Biloxi 
VA Medical Center of his divorce and marriage.  The Board has 
considered whether this was an informal claim for increased 
compensation based upon a dependent spouse, and finds that it 
is not.  An informal claim must express an intent to file a 
claim.  38 C.F.R. § 3.155.  At the Means Office the Veteran 
was merely reporting his marital status.  There is no 
indication that he was intending to file a claim for 
increased compensation from that factual background.  There 
is no documentation of a formal or informal claim for 
increased compensation for a dependent spouse.  To be 
considered a "claim" or "application" for benefits, the 
claim, whether "formal" or "informal" must be in writing.  
38 C.F.R. § 3.1(p); Rodriguez v. West, 189 F. 3d 1351 (1999).  
Therefore, the Board does not find that an informal claim for 
increased compensation based upon a dependent spouse was 
filed in July 2003.

"There is a presumption of regularity that public officers 
perform their duties 'correctly, fairly, in good faith, and 
in accordance with law and governing regulations.'  " Marsh 
v. Nicholson, 19 Vet. App. 381, 385 (2005) (quoting Alaska 
Airlines, Inc. v. Johnson, 8 F.3d 791, 795 (Fed.Cir.1993)).  
"[I]n the absence of clear evidence to the contrary," 
courts will presume that public officers have "properly 
discharged their official duties."  Ashley v. Derwinski, 2 
Vet. App. 62, 64 (1992) (quoting United States v. Chem. 
Found., Inc., 272 U.S. 1, 14-15 (1926)).  Here, the 
appellant's argument that the Means Office apparently did not 
forward the information he provided regarding his divorce 
from A. and his marriage to K., which he assumed would be 
done, without more, does not rise to the level of "clear 
evidence" necessary to rebut the presumption of regularity.  
See Mason v. Brown, 8 Vet. App. 44, 55 (1995) 
("[A]ppellant's statement of nonreceipt, standing alone, is 
not the type of 'clear evidence to the contrary' which is 
sufficient to rebut the presumption of regularity."); see 
also Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) 
(The presumption of regularity "allows courts to presume 
that what appears regular is regular, the burden shifting to 
the attacker to show the contrary." (citing United States v. 
Roses, Inc., 706 F.2d 1563, 1567 (Fed.Cir.1983)).

Under the presumption of administration regularity, the 
absence of a date-stamped copy of any application for 
increased compensation for a dependent spouse, K., in the 
record received by VA in July 2003, precludes a finding that 
there was a formal or an informal claim filed at that time.  
The Veteran has pointed to no "clear evidence to the 
contrary" to rebut the presumption that, if VA had received 
an application for increased compensation for a dependent 
spouse in July 2003, it would have been in his claims file.  
Ashley, 2 Vet. App. at 64.  The absence of evidence 
indicating that an application for increased benefits for a 
dependent spouse, K., was received by VA in July 2003 is 
controlling.

Regarding the three possible effective dates delineated in 38 
C.F.R. § 3.401(b), the effective date when the Veteran's 
rating was increased to at least 30 percent was February 15, 
2002, but he was married to A. at that time.  Dependency 
arose in July 2003, when the Veteran and his spouse, K., 
married.  However, as discussed above, although the Veteran 
claims that he provided notification to VA within one year of 
the date that dependency arose, there is no clear evidence 
that a formal or informal claim for increased compensation 
for a dependent spouse was received.  

However, the date the Veteran's claim for additional 
compensation for a dependent spouse could be considered to be 
received would be after notice in October 2004 to the Veteran 
of his increased disability benefits that might also entitle 
his dependents to benefits under CHAMPVA and DEA benefits.  
An informal claim for additional compensation for a dependent 
spouse would be based on K.'s subsequent application for 
CHAMPVA benefits and also for DEA benefits.  The receipt of 
the marriage certificate on April 29, 2005, and VA Form 21-
686c received in May 2005 were within one year of that claim.  
Based on the evidence, the Board concludes that an informal 
claim for additional compensation for dependent spouse, K., 
was received in November 2004, and for payment purposes, the 
effective date is December 1, 2004.  38 U.S.C.A. § 5111 (West 
2002).  

In light of the foregoing, the Board finds that an effective 
date of December 1, 2004, and no earlier, is warranted for 
additional compensation for a dependent spouse, K.  Because 
the preponderance of the evidence is against an effective 
date earlier than December 1, 2004, for additional 
compensation for a dependent spouse, K., the benefit of the 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date of December 1, 2004, and no 
earlier, for the grant of additional compensation for 
dependent spouse, K., is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


